Name: Commission Regulation (EEC) No 891/84 of 31 March 1984 amending Regulation (EEC) No 1767/82 as regards the adjustment of the free-at-frontier values of certain cheeses for the 1984/85 milk year
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  prices
 Date Published: nan

 No L 91 /58 Official Journal of the European Communities 1 . 4 . 84 COMMISSION REGULATION (EEC) No 891/84 of 31 March 1984 amending Regulation (EEC) No 1767/82 as regards the adjustment of the free-at-frontier values of certain cheeses for the 1984/85 milk year THE COMMISSION OF THE EUROPEAN COMMUNITIES, price of Cheddar ; whereas these values were laid down by Commission Regulation (EEC) No 1767/82 (5), as last amended by Regulation (EEC) No 39/84 (6) ; Having regard to the Treaty establishing the European Economic Community, Whereas, as a result of the fixing of the target price and the threshold prices for the 1984/85 milk year, it is necessary to adjust some free-at-frontier values shown in Annex I to Regulation (EEC) No 1767/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 14 (7) thereof, Whereas Articles 7 (2) and 9 (2) of Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regu ­ lation (EEC) No 859/84 (4), provide for the adjustment of the free-at-frontier values for certain cheeses for any variation in the target price for milk or the threshold HAS ADOPTED THIS REGULATION : Article 1 Points (d), (e) and (f) in Annex I to Regulation (EEC) No 1767/82 are hereby amended as follows : 'CCT heading No Description Countryof origin Import levy in ECU per 100 kg net weight (d) ex 04.04 E I b) 1 Cheddar, made from unpasteurized milk, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least nine months, of a free-at-frontier value ( 2) per 100 kg net weight of not less than :  289,02 ECU in the case of whole cheeses (') (b),  307,16 ECU in the case of cheeses of a net weight of not less than 500 g,  319,25 ECU in the case of cheeses of a net weight of less than 500 g, subject to an annual tariff quota , of 2750 tonnes Canada 12,09 (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 90, 1 . 4 . 1984, p. 10 . (3 ) OJ No L 329 , 24 . 12 . 1979 , p. 1 . 4) OJ No L 90 , 1 . 4 . 1984, p. 19 . (5) OJ No L 196, 5 . 7 . 1982, p. 1 . (6) OJ No L 5, 7 . 1 . 1984, p. 5 . 1 . 4. 84 Official Journal of the European Communities No L 91 /59 CCT heading No Description Countryof origin Import levy in ECU per 100 kg net weight (e) ex 04.04 B I b) 1 Whole cheddar cheeses (') (b), of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months and of a free-at-frontier value (2) of not less than 282,98 ECU per 100 kg net weight, subject to an annual tariff quota of 9 000 tonnes Australia, New Zealand 12,09 (f) ex 04.04 E I b) 1 and ex 04.04 E I b) 2  Cheddar and  Other cheeses falling within subhead ­ ing 04.04 E I b) 2, intended for proces ­ sing, of a free-at-frontier value (2) of not less than 258,80 ECU per 1 00 kg net weight, subject to an annual tariff quota of 3 500 tonnes Australia, New Zealand 12,09' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1984. For the Commission Poul DALSAGER Member of the Commission